IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

WALTER E. REAVES,                   NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-2529

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed June 24, 2016.

An appeal from the Circuit Court for Alachua County.
Robert Groeb, Judge.

Nancy A. Daniels, Public Defender, Joel Arnold, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General; Trisha Meggs Pate and Jillian Hope Reding,
Assistant Attorneys General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., WOLF and OSTERHAUS, JJ., CONCUR.